NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARMOUR OF AMERICA,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendan,t-Appellee,
and
ARMORWORKS, LLC, ..
Defendcmt.
2011-5058
Appeal from the United States Court of Federal
Claims in case n0. 04-CV-1731, Judge Marian Blank
H0rn.
ON MOTION
ORDER
Ar1nour of A1nerica moves for a 60-day extension of
tirne, until July 1, 2011, to file its principal brief and for
an extension of ti1ne, until AuguSt 10, 2011, for the

ARMOUR OF AMERICA V. US
2
United States to file its brief due to settlement negotia-
tions.
cc: l\/lary Elizabeth Bosco, Esq.
MattheW H. SoIomson, Esq.
21 ‘
S
Upon consideration thereof,
IT ls 0RDERED THAT:
Tl1e motion is granted
FOR THE COUR'i‘
APR 20 2011 /S/ Jan H01~ba1y
Date J an Ho1'ba1y
Clerk
FlLED
s.s. co ar oF APPEALs ma
me l'isnER».L mem 111
APR 20 2011
JAll|DRBN.¥
C|.EFl(